Citation Nr: 1743898	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  07-24 266A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a bilateral hip disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1996 to May 2005. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran now resides in Illinois, so the matter is now handled by the RO in Chicago, Illinois. 


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).    

In an August 2007 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge at the local RO.  In a letter dated July 24, 2009, the AOJ notified the Veteran that a videoconference hearing before a Veterans Law Judge had been scheduled to take place at a local RO on August 27, 2009.  This letter was mailed to an address in McLeansboro, Illinois.  In a letter dated August 25, 2009, the Veteran notified the RO that he would be unable to attend the August 2009 hearing because he had been out of state and the AOJ's letter had been sent to the wrong address.  The Veteran further explained that he had learned about the August 2009 hearing from his former wife, from whom he was separated at that time and who informed him about the hearing.  As he was unable to attend the scheduled hearing, the Veteran requested that the Board hearing be rescheduled and asked the AOJ to notify him of any procedural steps should take in order to reschedule the hearing.  The record shows that the AOJ did not respond to the Veteran's request to reschedule the hearing.

Subsequently, the Board issued two decisions.  In May 2011, the Board awarded service connection for left shoulder pain with arm numbness.  Because this was a full grant of the benefit sought on appeal, there is no prejudice to the Veteran in not first being afforded an opportunity to testify before the Board.  Pertinently however, in September 2016, the Board issued another decision, in whiche it denied service connection for a bilateral hip disorder and awarded a 30 percent initial rating (but no higher) for service-connected GERD.

In July 2017, the Veteran's representative affirmed that the Veteran has not withdrawn his request for a hearing and that he wishes to have his requested hearing rescheduled.  

The Veteran was not afforded a hearing as originally requested in August 2007.  The failure to afford the Veteran such a hearing amounts to a denial of due process as to the claims that have been denied in whole or in part since perfecting his appeal.  38 C.F.R. § 20.904(a)(3).

Accordingly, the September 2016 Board decision is vacated only insofar as it denied entitlement to service connection for a bilateral hip disorder, and denied a an initial rating higher than 30 percent for GERD. 

The Board adds that the issues of entitlement to service connection for a bilateral hip disorder, and entitlement to higher ratings for GERD, right shoulder bursitis, a thoracolumbar back strain, and right and left lower extremity radiculopathy are now pending the scheduling of a videoconference hearing before the Board.  As such, a decision on the merits will not be provided at this time.  



	                        ____________________________________________
	V. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals


